Citation Nr: 0725999	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased rating for orthopedic symptoms 
of the lumbar spine due to degenerative disc disease , 
currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for neurologic symptoms 
of the left lower extremity due to degenerative disc disease 
of the lumbosacral spine, currently evaluated as 20 percent 
disabling.  

3.	Entitlement to an increased rating for neurologic symptoms 
of the right lower extremity due to degenerative disc disease 
of the lumbosacral spine, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Jurisdiction of the matter was subsequently transferred to 
the Roanoke, Virginia RO.

The veteran testified at a hearing in Roanoke before a Member 
of the Board in March 2007.  At that time, she indicated that 
she wished to claim service connection for depression, 
secondary to her other service connected disabilities, and 
for a total rating by reason of individual unemployability 
due to service connected disabilities.  These claims are not 
inextricably intertwined with the current appeal, and they 
are referred to the RO for  appropriate action.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.	The veteran's low back disorder is currently manifested by 
pain and positive straight leg raise testing, worse on the 
left.  Something called right torsional and lateralized 
ankylosis of approximately 10 degrees was noted in 2004, but 
not in 2006.  The reported ranges of motion in 2004 and 2006 
were essentially similar with flexion to 90 degrees, with 
pain; extension to 25 degrees; lateral flexion to 25 degrees, 
bilaterally; and rotation to 20 degrees, bilaterally, without 
muscle spasm or evidence of intervertebral disc syndrome.  As 
such, true ankylosis of the spine was not shown.

2.	The neurologic impairment of the veteran's left lower 
extremity is productive of no more than moderate incomplete 
paralysis of the sciatic nerve.  

3.	The neurologic impairment of the veteran's right lower 
extremity is productive of no more than mild incomplete 
paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
orthopedic symptoms of the lumbar spine due to degenerative 
disc disease, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Codes 5293 (2002-2003), 5243 
(2006).  

2.	The criteria for a rating in excess of 20 percent for 
neurologic symptoms of the left lower extremity due to 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8520 (2006).  

3.	The criteria for a rating in excess of 10 percent for 
neurologic symptoms of the right lower extremity due to 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
necessary elements to satisfy the notification requirements.  

Service connection for a discogenic disease of the low back 
was granted by the RO in a December 1999 rating decision.  A 
noncompensable evaluation was initially assigned.  This was 
increased to 10 percent by rating decision dated in March 
2000 and to 40 percent by rating decision dated in October 
2000 under criteria in effect at that time.  The veteran's 
claim for an increased evaluation was received by VA in March 
2002.  By rating decision in February 2003, the veteran's 40 
percent rating was split into evaluations for orthopedic 
disability, rated 20 percent disabling; neurologic disability 
of the left lower extremity, rated 20 percent disabling; and 
neurologic disability of the right lower extremity, rated 10 
percent disabling.  The veteran appealed this evaluation.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that, during the course of this appeal, the law 
applicable to the evaluation of spinal disorders, has been 
changed.  Since this change in law occurred while appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The old law must; however, be 
applied prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (effective prior to 
September 22, 2002).  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

An orthopedic examination was conducted by VA in September 
2002.  At that time, she complained of back pain that was now 
constant.  She took the medication ibuprofen four to six 
times per day for pain.  She used a cane to ambulate outside 
the home.  Range of motion of the back was forward flexion to 
80 degrees; backward extension to 15 degrees; lateral flexion 
to 25 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Straight leg raising was positive at 80 degrees 
on the right and 45 degrees on the left.  Deep tendon 
reflexes were unequal in the patella.  The impression was low 
back pain with left greater than right sciatica, with sensory 
and reflex changes.  

A neurologic examination was conducted by VA in September 
2002.  At that time, the veteran indicated that she had a 
history of L5-S1 herniation, with left greater than right 
sciatica.  On objective examination, there is motor power of 
5/5 in all muscle groups.  There was normal muscle bulk and 
tone, however, fine motor activity was slightly decreased on 
the left when compared to the right.  Sensation was decreased 
in the left lower extremity to touch and temperature, 
subjectively.  Deep tendon reflexes were two plus and 
symmetric with the exception of absent ankle jerks, 
bilaterally.  Babinski sign was negative on the right and 
equivocal on the left.  She had no ataxia or dysmetria and 
finger-to-nose and heal/shin testing was normal.  Gait was 
normal as well.  The veteran was considered basically stable 
to heel walk, toe walk, and tandem walk.  The assessment 
included symptoms of left lower extremity intermittent 
numbness that could be a manifestation of partial seizures or 
of radicular symptoms.  

The veteran was rated under the provisions of intervertebral 
disc disorder prior to September 2002.  For a rating in 
excess of the assigned 40 percent evaluation, the examination 
report would have to show pronounced intervertebral disc 
syndrome.  This is manifested by symptoms of sciatic 
neuropathy where there is little intermittent relief.  The 
record shows that the veteran does have pain and absent ankle 
jerks, but not muscle spasm or impairment of motor power.  In 
2002, she was able to flex forward to 80 degrees bend 
laterally to 25 degrees in each direction.  These symptoms 
are not compatible with pronounced impairment.  As such, a 
rating in excess of the assigned 40 percent rating was not 
warranted under the criteria in effect prior to September 
2002.  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................						
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 months................................           40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................	10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was again 
revised effective September 26, 2003.  The new regulations 
have been codified and may be found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in December 2004.  At that 
time, she stated that she had had progressive discomfort of 
the lumbar spine since 1992 that was exacerbated with 
bending, twisting, heavy lifting, or sitting or standing for 
long periods of time.  She had radiating pain into the left 
lower extremity to the level of the left foot, intermittently 
in the lateral aspect, with pain levels reaching 7/10.  The 
pain was described as crushing, aching, and burning.  She had 
some amelioration with Vicodin, clonazepam, and diclofenac.  
She denied any recent exacerbation of symptomatology or 
trauma.  She also denied bowel or bladder dysfunction, 
decreased muscle strength, or gait disturbance other than 
difficulty in upright standing due to progressive discomfort.  
Examination showed that the veteran's posture and gait were 
guarded, with associated right torsional and lateralized 
ankylosis of approximately 10 degrees of the thoracolumbar 
spine region that was associated positioning during 
ambulation.  The thoracolumbar spine revealed appreciable 
radiating pain on movement, without associated left 
paraspinal muscle spasm in a longitudinal aspect and 
associative tenderness to palpation.  There was positive 
straight leg raising at approximately 45 degrees on the left 
side with positive cross straight leg raise at approximately 
50 degrees.  There were no associated signs of intervertebral 
disc disease.  There was appreciable radiculopathy as 
positive straight leg indicated.  Range of motion of the 
thoracolumbar spine was flexion to 90 degrees, with pain; 
extension to 25 degrees; lateral flexion to 25 degrees, 
bilaterally; and rotation to 20 degrees, bilaterally.  There 
was no further limitation by fatigue, weakness, lack of 
endurance or incoordination.  As noted, ankylosis was 
previously described and there was no indication of 
intervertebral disc radiculopathy.  Neurologic examination 
revealed muscle strength to be 5/5, bilaterally throughout.  
Reflexes were 2+, bilaterally throughout.  The veteran had 
normal sensation to pinprick and light touch throughout with 
the exception of positive radiculopathy findings during 
straight leg raising as previously described.  The diagnosis 
was of progression to symptomatic worsening to include 
radiculopathy without current evidence of IVD and associated 
ankylosis as previously described.  

An examination was conducted for VA in August 2006.  At that 
time, it was noted that the veteran did not have stiffness or 
weakness from the spinal condition, but had suffered pain 
located in the low back for 16 years.  The pain occurred 
constantly and traveled to both lower extremities.  It was 
described as aching in nature.  It was elicited with physical 
activity and relieved by rest.  She was able to function with 
medication.  On examination, the veteran's posture was within 
normal limits as was gait.  There was no evidence of 
radiating pain on movement and no evidence of muscle spasm.  
There was tenderness noted on examination in the L4-5 
processes.  Straight leg raising was negative on the right 
and left.  Range of motion was forward flexion to 90 degrees; 
backward extension to 30 degrees; lateral flexion to 30 
degrees, bilaterally; and rotation to 30 degrees bilaterally.  
Joint function of the spine was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  There were no signs of intervertebral 
disc syndrome with chronic or permanent nerve root 
involvement.  Neurologic examination of the lower extremities 
showed motor function to be within normal limits.  Sensory 
function was also within normal limits.  Ankle and knee jerks 
were 2+ and equal, bilaterally.  There was no change in the 
established diagnosis of intervertebral disc syndrome of the 
lumbar spine, which was made by history and on physical 
examination.  The diagnosis of left lower extremity 
neurologic symptoms due to degenerative disc disease was not 
made because there was no pathology of this disorder to 
render such a diagnosis at the present time.  It was further 
noted that sciatic nerve neuritis had resolved.  In an 
addendum to the examination report, it was noted that there 
were no current objective findings to render a diagnosis of 
intervertebral disc syndrome.  Further, there were no 
neurological findings during the examination to render any 
neurologic diagnosis.  The diagnosis of degenerative disc 
disease had been already established by VA and was not 
changed.  

For a rating in excess of the currently assigned 20 percent 
evaluation for based on intervertebral disc disease, the 
veteran would have to manifest incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  The record does not 
document the episodes necessary for a 40 percent evaluation 
on this basis.  For low back impairment on the basis of 
orthopedic manifestations, a 40 percent rating is warranted 
for  forward flexion of the thoracolumbar spine 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  On examination, the veteran is able to forward flex 
to 90 degrees and while this may be with pain, the examiner 
did not find any functional limitation as a result of pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use such that an increased rating on this basis is 
not warranted.  See 38 C.F.R. § 4.40;  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  While some torsional and lateralized 
ankylosis was noted on examination in 2004, this was not 
ankylosis of the spine and on examinations in 2004 and 2006, 
ranges of motion were described and were essentially similar.  
As the veteran has not met the criteria for a rating in 
excess of 20 percent for the orthopedic manifestations of the 
low back disorder, the claim must be denied.  

The veteran has also been assigned disability ratings on the 
basis of impairment of the sciatic nerve, as is possible 
under the criteria that became effective in September 2003 
that have been outlined above.  For complete paralysis of the 
sciatic nerve, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee and 
flexion of the knee is weakened or even lost, an 80 percent 
rating is warranted.  For incomplete paralysis, a 60 percent 
rating is warranted for severe impairment with marked 
muscular atrophy; a 40 percent rating is warranted for 
moderately severe disability; a 20 percent rating is 
warranted for moderate disability and a 10 percent rating is 
warranted for mild disability.  38 C.F.R. § 4.124a, Code 
8520.  

The veteran has been rated as 20 percent disabled on the left 
and 10 percent disabled in the right.  The examination report 
in 2004 showed, some impairment in the form of positive 
straight leg raising test, which was worse on the left, but 
knee and ankle jerks were 2+ and equal and there was no motor 
or sensory deficiencies noted.  By examination in 2006, it 
was noted that the veteran's sciatic neuritis had resolved.  
The examination reports do not document that the veteran has 
met criteria warranting a rating in excess of 20 percent for 
the neurologic impairment of her left leg or 10 percent for 
impairment of the right leg.  While the Board is cognizant of 
the testimony adduced at her hearing on appeal, absent 
medical evidence warranting an increased rating, the claims 
must be denied.  


ORDER

An increased rating for orthopedic symptoms of the lumbar 
spine due to degenerative disc disease, currently evaluated 
as 20 percent disabling, is denied.  

An increased rating for neurologic symptoms of the left lower 
extremity due to degenerative disc disease of the lumbosacral 
spine, currently evaluated as 20 percent disabling, is 
denied.  

An increased rating for neurologic symptoms of the right 
lower extremity due to degenerative disc disease of the 
lumbosacral spine, currently evaluated as 10 percent 
disabling, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


